Citation Nr: 1449221	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-13 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for lung cancer.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension.

3.  Entitlement to service connection for lung cancer, to include as due to exposure to contaminated water at Camp LeJeune.

4.  Entitlement to service connection for hypertension, to include as due to exposure to contaminated water at Camp LeJeune and/or as secondary to lung cancer.

5.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to contaminated water at Camp LeJeune and/or as secondary to lung cancer.

6.  Entitlement to service connection for a heart disorder, to include as due to exposure to contaminated water at Camp LeJeune and/or as secondary to lung cancer.

7.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from March 1961 to March 1964.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from October 2008 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and Houston, Texas.  

The Veteran submitted a timely notice of disagreement to the October 2008 rating decision in June 2009, a statement of the case was issued in April 2010, and a VA Form 9 was reeved in April 2010.  

The Veteran submitted a timely notice of disagreement to the October 2010 rating decision in October 2010, a statement of the case was issued in April 2014 and a VA Form 9 was received in April 2014.  

The matter is now handled by the RO in Louisville, Kentucky.   

In June 2014, the Board remanded these claims to afford the Veteran a hearing.  The requested hearing was conducted in September 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  As such, the Board is also satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ noted the issues on appeal.  The Veteran was assisted at the hearing by an accredited representative from Vietnam Veterans of America.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The issue of entitlement to an initial compensable rating for tinea versicolor has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2014 VA Form 21-4138.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for lung cancer, hypertension, diabetes mellitus, type 2, and a heart disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal.  Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Entitlement to service connection for lung cancer was last denied by the RO in an August 2001 rating decision; the Veteran was notified in writing of the decision, but he did not appeal this issue within the applicable time limit. 

2.  Evidence pertaining to the Veteran's lung cancer received since the August 2001 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  Entitlement to service connection for hypertension was denied by the RO in an October 2008 rating decision; the Veteran was notified in writing of the decision, but he did not appeal this issue within the applicable time limit. 

4.  Evidence pertaining to the Veteran's hypertension received since the October 2008 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

5.  The Veteran's bilateral hearing loss is manifested by pure tone threshold averages and speech recognition scores that corresponded to no more than a level "II" hearing on the right and level "II" hearing on the left.


CONCLUSIONS OF LAW

1.  The August 2001 rating decision that denied entitlement to service connection for lung cancer is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1103 (2013). 

2.  The evidence received since the August 2001 rating decision is new and material, and the Veteran's claim for service connection for lung cancer is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The October 2008 rating decision that denied entitlement to service connection for hypertension is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1103 (2013). 

4.  The evidence received since the October 2008 rating decision is new and material, and the Veteran's claim for service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2013).




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Board is reopening and remanding the Veteran's claims for entitlement to service connection for lung cancer and hypertension.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Concerning the increased rating claim, the Board notes that the Veteran's claim for an increased disability rating arises from his disagreement with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, VA outpatient medical records, private medical records, and VA medical opinions and examinations pertinent to the issue on appeal.  Virtual VA records have been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Whether New and Material Evidence Has Been Received to Reopen Previously Denied Claims for Entitlement to Service Connection for Lung Cancer and Hypertension

The Veteran seeks to reopen his previously denied claims for entitlement to service connection for lung cancer and hypertension.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Lung Cancer

The record reflects that a claim for service connection for lung cancer was last denied in a rating decision of August 2001.  The Veteran did not complete a timely appeal and subsequently the August 2001 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be opened if new and material evidence is submitted. 

In this instance, since the August 2001 rating decision denied the claim on the basis that there was no evidence that the Veteran was exposed to hazardous chemicals during service, the Board finds that new and material evidence would consist of evidence that the Veteran was exposed to hazardous chemicals during service.

The evidence received since the August 2001 rating decision consists of numerous records and documents.  Among other things, it was determined that the Veteran was stationed at Camp LeJeune from June 1961 to August 1961 and March 1963 to March 1964.  VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp LeJeune from August 1957 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).

The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Presuming its credibility, the aforementioned evidence indicates that the Veteran was exposed to hazardous chemicals and his lung cancer could be a result of this exposure.  As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for lung cancer.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened.

Hypertension

The record reflects that a claim for service connection for hypertension was last denied in a rating decision of October 2008.  The Veteran did not complete a timely appeal and subsequently the October 2008 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be opened if new and material evidence is submitted. 

The RO previously considered only whether service connection for hypertension was warranted on a direct or presumptive basis.  However, service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran has asserted that his hypertension could be secondary to his lung cancer.  See April 2014 VA Form 9.  This is a new theory of entitlement to service connection based on secondary service connection.  Furthermore, the Board notes that new and material evidence has been submitted indicating the Veteran was exposed to contaminated water at Camp LeJeune.  As the threshold for reopening a claim is low, the Board will resolve all doubt in the Veteran's favor and find that new and material evidence has been submitted to reopen the claim for service connection for hypertension.

III.  Entitlement to an Initial Compensable Rating for Bilateral Hearing Loss

The Veteran seeks entitlement to an initial compensable rating for bilateral hearing loss.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The basis for evaluating defective hearing is the impairment of auditory acuity as measured by pure tone threshold averages, within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85.   Pure tone threshold averages are derived by dividing the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 by four.  Id.  The pure tone threshold averages and the Maryland CNC test scores are given a numeric designation, which are then used to determine the current level of disability based upon a pre-designated schedule.  Tables VI and VII in 38 C.F.R. § 4.85 (2013).  Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993). 

Service connection for bilateral hearing loss was established by October 2008 rating decision, at which time a noncompensable rating was assigned, effective from April 2008.  The Veteran indicated in a June 2009 statement that he believed he was entitled to a higher rating. 

The Veteran was afforded a VA examination in September 2008.  On the authorized audiological evaluation in September 2008, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
50
55
65
LEFT
45
50
55
55

The Veteran's September 2008 VA audiology examination shows a right ear pure tone threshold average of 54 decibels with speech recognition of 86 percent.  This corresponds to a numeric designation of "II." Table VI in 38 C.F.R. § 4.85.  His left ear manifests a pure tone threshold average of 51 decibels with speech recognition of 84 percent.  This corresponds to a numeric designation of "II."  Id.  These combined numeric designations then result in a rating of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII.

The Veteran was afforded a VA examination in August 2009.  On the authorized audiological evaluation in August 2009, pure tone thresholds, in decibels, were as follows:



      HERTZ



1000
2000
3000
4000
RIGHT
35
30
35
50
LEFT
35
35
35
50

The Veteran's August 2009 VA audiology examination shows a right ear pure tone threshold average of 38 decibels with speech recognition of 96 percent.  This corresponds to a numeric designation of "I."  Table VI in 38 C.F.R. § 4.85.  His left ear manifests a pure tone threshold average of 39 decibels with speech recognition of 94 percent.  This corresponds to a numeric designation of "I."  Id.  These combined numeric designations then result in a rating of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII.

The Veteran was afforded a VA examination in October 2009.  On the authorized audiological evaluation in October 2009, pure tone thresholds, in decibels, were as follows:



      HERTZ



1000
2000
3000
4000
RIGHT
40
35
35
45
LEFT
40
35
40
50

The Veteran's August 2009 VA audiology examination shows a right ear pure tone threshold average of 39 decibels with speech recognition of 100 percent.  This corresponds to a numeric designation of "I."  Table VI in 38 C.F.R. § 4.85.  His left ear manifests a pure tone threshold average of 41 decibels with speech recognition of 96 percent.  This corresponds to a numeric designation of "I."  Id.  These combined numeric designations then result in a rating of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII.  The examiner noted that the effect on the Veteran's usual occupation and daily living was mild, without hearing aids.

The Veteran was afforded a VA examination in July 2013.  On the authorized audiological evaluation in July 2013, pure tone thresholds, in decibels, were as follows:



      HERTZ



1000
2000
3000
4000
RIGHT
30
30
30
50
LEFT
30
30
40
50

The Veteran's July 2013 VA audiology examination shows a right ear pure tone threshold average of 35 decibels with speech recognition of 88 percent.  This corresponds to a numeric designation of "II."  Table VI in 38 C.F.R. § 4.85.  His left ear manifests a pure tone threshold average of 37.5 decibels with speech recognition of 88 percent.  This corresponds to a numeric designation of "II."  Id.  These combined numeric designations then result in a rating of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII.  The examiner noted that the Veteran's hearing loss affects his ability to understand people and he has trouble hearing over the phone.

Additionally, the medical evidence of record does not indicate the Veteran meets the requirements for a higher rating based on 38 C.F.R. § 4.86.

VA outpatient records and private medical records have been reviewed.  These medical records, however, do not contain any audiological findings that would entitle the Veteran to a higher rating for his bilateral hearing loss under 38 C.F.R. § 4.85 or 38 C.F.R. § 4.86.

The Board has considered the Veteran's statements regarding the severity of his hearing loss and how it has affected his daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Additionally, statements from the Veteran's friends and family members have been reviewed.  However, the Board finds that the probative evidence concerning the level of severity of this disorder consists of the audiometric testing results of record.  As noted above, disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric evaluations.  Therefore, a compensable rating is not warranted.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

In summary, the Board finds that the evidence of record preponderates against a compensable rating for the Veteran's bilateral hearing loss.


	(CONTINUED ON NEXT PAGE)


Extraschedular Consideration

The Board finds that the Veteran's bilateral hearing loss does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The Veteran has indicated that he has trouble hearing over the phone and has difficulty during conversations.  The Veteran has not described any unusual or exceptional features of his hearing disability or described how the hearing disability affects his functioning in an unusual or exceptional manner.  Thus, the Veteran's bilateral hearing loss is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration.

The Board notes that in Rice v. Shinseki the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the evidence does not indicate that he is unemployable due to his hearing loss.  Accordingly, the Board finds that the issue of entitlement to TDIU has not been raised.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for lung cancer; to this extent, the appeal is granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension; to this extent, the appeal is granted.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

The claims for entitlement to service connection for lung cancer and hypertension have been reopened and after reviewing the record, the Board concludes that further development is necessary.  The Veteran also seeks entitlement to service connection for diabetes mellitus, type 2, and a heart disorder, to include as secondary to lung cancer.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).


Lung Disorder

Personnel records indicate that the Veteran served at Camp LeJeune in 1961, 1963, and 1964.  As such, exposure to contaminated drinking water at Camp LeJeune has been conceded.  

The National Academy of Sciences' National Research Council (NRC) published its report, Contaminated Water Supplies at Camp LeJeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen diseases were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  These include: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B.  Of note, however, the list of fourteen diseases is not an exhaustive list.

A VA medical opinion was obtained in June 2010.  The examiner stated that it is less likely that the Veteran's lung cancer was caused by his possible exposure to chemicals during service.  The examiner stated that it appears no distinct evidence has been presented that attributes lung cancer to anyone exposed in the area of Camp LeJeune, including those living in the area for decades.  

Additionally, a VA medical opinion was obtained in January 2014.  The examiner opined that there was no medically plausible connection between the Veteran's lung cancer and exposure to solvent exposure at Camp LeJeune.  The examiner stated that the epidemiology of adenocarcinoma reveals there is no definitive evidence of solvent causal association with solvents of the type found at Camp LeJeune.

The Board finds these opinions to be inadequate, as the supporting rationale for the VA opinions appear to be in conflict with the information provided by the NRC.  Importantly, the report indicates that lung cancer is a disease identified as having evidence of a limited/suggestive association with exposure to TCE, PCE, or a solvent mixture.  Furthermore, the Veteran has submitted an article indicating that risk factors for lung cancer include exposure to industrial substances such as arsenic, organic chemicals, or asbestos.

The Board finds a remand is necessary to obtain an addendum opinion that considers the evidence provided by the NRC report, as well as the evidence submitted by the Veteran to support his claim that his lung cancer is due to exposure to chemicals during service.

Hypertension, Diabetes Mellitus Type 2, Heart Disorder

The Veteran has current diagnoses of hypertension, diabetes mellitus, type 2, and a heart disorder diagnosed as coronary artery disease.  The Veteran has asserted that these diseases are due to his exposure to contaminated water at Camp LeJeune, or in the alternative, that these diseases are secondary to his lung cancer.  See April 2014 VA Form 9.

The Board finds that the issues of entitlement to service connection for hypertension, diabetes mellitus, type 2, and a heart disorder, are inexplicably intertwined with the issue of entitlement to service connection for lung cancer pending on appeal.  Therefore, these issues cannot be adjudicated at this time.  The appropriate remedy where claims are inextricably intertwined with a claim currently on appeal is to remand the claims on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Importantly, however, no medical opinions have been obtained regarding whether these claimed disorders are proximately due to or aggravated by his lung cancer.  On remand, medical opinions regarding the nature and etiology of the claimed disorders should be obtained.  



	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion for the Veteran's lung cancer.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder should be made available to and reviewed by the physician.  The physician must review the NRC report.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's lung cancer was etiologically related to his conceded exposure to or ingestion of contaminated water at Camp Lejeune. 

The rationale for the opinion must be provided and must address the NRC report that lung cancer is a disease identified as having evidence of a limited/suggestive association with exposure to TCE, PCE, or a solvent mixture.  

Furthermore, the examiner should address the article submitted by the Veteran that indicates risk factors for lung cancer include exposure to industrial substances such as arsenic, organic chemicals, or asbestos.

3.  Obtain addendum opinions regarding the Veteran's claimed hypertension, diabetes mellitus, type 2, and heart disorder.  

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the Veteran's hypertension is in any way causally or etiologically related to his active service, to include conceded exposure to contaminated water at Camp LeJeune; OR is proximately due to or aggravated (beyond a natural progression) by his lung cancer;

b)  that the Veteran's diabetes mellitus, type 2, is in any way causally or etiologically related to his active service, to include conceded exposure to contaminated water at Camp LeJeune; OR is proximately due to or aggravated (beyond a natural progression) by his lung cancer;

c)  that the Veteran's heart disorder is in any way causally or etiologically related to his active service, to include conceded exposure to contaminated water at Camp LeJeune; OR is proximately due to or aggravated (beyond a natural progression) by his lung cancer.

In particular, review the lay statements as they relate to the development of his disorders and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated. 

5.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
6.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


